Citation Nr: 0842107	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In several statements, the veteran reported that his right 
knee disability has worsened since the most recent 
examination, which was conducted in January 2005.  As such, 
VA is required to afford him a contemporaneous VA examination 
to assess the current nature, extent and severity of his 
right knee disability.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

The Board also observes that the veteran receives VA 
treatment for this condition, and records of his VA care, 
dated since August 2006, have not been associated with the 
claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
For this reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should obtain any pertinent 
medical records from the Atlanta, 
Georgia, (Decatur) VA Medical Center, 
dated since August 2006.

2.  After associating with the claims 
folder any pertinent outstanding 
records, schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of his 
right knee disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated tests, including range of 
motion studies, should be performed.  
The examiner should express the 
findings of range of motion studies in 
degrees and in relation to normal range 
of motion, and should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint.  
The examiner should also state whether 
the condition is manifested by 
swelling, crepitus, locking or 
instability, and in doing so, must 
acknowledge and comment on the 
veteran's report of his right knee 
symptoms.  The examiner must also 
identify and describe the size and 
severity of all right knee scars found 
to be present.  The examiner must set 
forth a complete rationale for all 
conclusions in a legible report.

3.  The AMC should readjudicate the 
claim.  If the benefits sought on 
appeal are not granted in full, a 
supplemental statement of the case 
should be issued and the veteran 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

